 BEAVER MACHINE & TOOL CO., INC.33BEAVERMACHINE&TOOLCo.,INC.andUNITEDSTEELWORKERS OF.AMERICA, C. I. O.Case No. 3-CA-.95.November 19, 1951Decision and OrderOn June 15, 1951, Trial Examiner John Lewis issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondent had not engaged in certain other alleged unfair laborpractices, and recommended dismissal of these allegations of the com-plaint.Thereafter, the Respondent and the Union filed exceptionsto the Intermediate Report and supporting briefs.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the In-termediate Report, the exceptions and briefs, and the entire record inthe case.We hereby adopt the Trial Examiner's findings, conclusions,and recommendations only to the extent that they are consistent withthe findings, conclusions, and order set forth below.1.The Trial Examiner found, and we agree, that the Respondentinterfered with, restrained, and coerced its employees, in violation ofSection 8 (a) (1) of the Act. In so finding, however, we rely solelyupon the Respondent's interference with and support of the BeaverEmployees' Club,2 and Foreman Gaffney's warning to employee Cortsthat he "had better not talk about the Union around the shop" or hewould be "on the pan."We do not agree with the Trial Examiner's finding that ForemanBorst's jocular inquiry of employee Schultz, on the day of the firstunion meeting, as to whether he was "going over to get some free beer,"was coercive.3Nor are we convinced, on the evidence as a whole, thatRaymond Harvey, the Respondent's accountant-bookkeeper, was soallied and identified with management as to make the Respondent re-sponsible for his antiunion remarks.We therefore reverse the TrialExaminer's 8 (a) (1) finding insofar as it is based on the conduct ofBorst and Harvey.IPursuant to the provisions of Section 3 (b) of the NationalLaborRelationsAct, theBoard has delegated its powers in connectionwith thiscase to a three-member panel[Chairman Herzog andMembersHouston and Murdock].2As theTrial Examiner found,this conduct also constituted a violation of Section 8 (a)(2) of the Act.3Tennessee CoachCompany,84 NLRB 703, 726.97 NLRB No. 9. 34DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The Trial Examiner found that on and after February 2, 1950,the Respondent refused to bargain with the Union, in violation ofSection 8 (a) (5) of the Act.We do not agree.The record shows, as set forth in the Intermediate Report, that theUnion began its organizing campaign among the Respondent's em-ployees in January 1950.On February 2, by telephone, it asked theRespondent for recognition and a bargaining conference, offering toprove its majority by a card check.The Respondent, through its at-torney, stated that it was not prepared to grant recognition until theUnion established its majority in a Board election.On the same day,the Union addressed to Carl Frostholm, the Respondent's president,a written request for a bargaining conference.Frostholm, on Feb-ruary 4, refused the request, stating that, because of information theRespondent had received, and the fact that an employees' associationin the plant had bargained for the'employees for some time, the Re-spondent doubted that a majority of the employees desired the Unionto represent them, but believed that some of the employees who hadsigned the Union's membership cards had done so under misleadingimpressions.Thereafter, on February 13, the Union filed a petitionwith the Board; and the Board, after a hearing, directed an election.Because of the pendency of the present proceeding, the election hasnot been held.As we have frequently held,4 an employer who, in good faith, doubtsthe majority status of a union which demands recognition as thebargaining representative of his employees, may lawfully insist thatthe union prove its majority in a Board-conducted election.But if,in insisting upon an election, the employer is motivated, not by a bonafide doubt as to the union's majority standing, but by a rejection ofthe collective bargaining principle or a desire to gain time in whichto undermine the union, the demand for an election is no defense toa refusal-to-bargain charge, if the union in fact represented a majorityof employees in an appropriate unit at, the time of the refusal tobargain.Here the record establishes, as the Trial Examiner found, that onFebruary 2, the date of the Union's request, the Union was the dulydesignated representative of a majority of the Respondent's employeesin an appropriate unit.On the record as a whole, however, we, unlikethe Trial Examiner, are not convinced that the Respondent was actingin bad faith in insisting on an election.It is true that the Respondenthad previously engaged in unfair labor practices by interfering withand contributing support to the Beaver Employees' Club (the "Em-ployees' Association" mentioned in the Respondent's letter of FebruaryINewJersey CarpetMills, Inc.,92 NLRB 604;Art craftHosiery Company,78 NLRB 333. BEAVER MACHINE & TOOL CO., INC.354), and that it later violated the Act by Foreman Gaffney's warningto employee Corts that he would be "on the pan" if he talked aboutthe Union. In our opinion, however, its unlawful conduct was notof such a character or extent as to establish that its refusal to bargainwithout an election was based, as the Trial Examiner found, on adesire to avoid recognizing and dealing with an outside union unlesscompelled to do so, rather than on an actual good faith doubt as tothe Union's majority .5We therefore find, contrary to the Trial Examiner, that the Re-spondent did not refuse to bargain collectively with the Union, withinthe meaning of Section 8 (a) (5) of the Act.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the Board hereby orders thatthe Respondent, Beaver Machine & Tool Co., Inc., Syracuse, NewYork, and its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a) Interfering with the administration of, or contributing finan-cial or other support to, Beaver Employees' Club, or any other labororganization.(b)Recognizing or in any other manner dealing with Beaver Em-ployees' Club as the collective bargaining representative of any of itsemployees, unless and until such organization shall have been certifiedas such representative by the Board.(c)Warning its employees not to discuss the Union ixi the shopor threatening them with punishment for engaging in such discussions.(d) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaranteed inSection 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw and withhold all recognition from Beaver Em-ployees' Club as the collective bargaining representative of any of itsemployees, unless and until it shall have been certified as such repre-sentative by the Board.In reaching a contrary conclusion,the Trial Examiner relied in part on the factthat the Respondent had previously bargained with the Beaver Employees'Club withoutdemanding proof of its majority.At that time,however, no other organization wasclaiming to represent the Respondent's employees,whereas at the time the Union madeits claim,the Beaver Employees'Club was apparently still functioning as the employeeobargaining representative.The Union's request therefore raised a question concerninj.representation which could best be resolved by resort to the machinery of the Board.1. SviewakASons,71 NLRB 770. 36DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Post at its plant in Syracuse, New York, copies of the noticeattached hereto and marked "Appendix A." 6 Copies of said notice,to be furnished by the Regional Director for the Third Region, shall,after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof and maintainedby it for sixty (60) consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Third Region in writ-ing, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.AND IT ISFURTHERORDERED that the complaint be,and it hereby is,dismissed insofar as it alleges that the Respondent violated Section8 (a) (3) and Section 8 (a) (5) of the Act.MEMBER HOUSTON,concurring :I presume theSpieivakcase adverted to in this decision is still law.Consequently, although I dissented from the majority there, I con-sider myself bound to concur in the disposition of the present matter,which on the pertinent point is so closely analogous to theSpiewakcase.Appendix' ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, ,we hereby notify our employees that :WEWILLNOT interfere with the administration of, or con-tribute financial or other support to, BEAVER EMPLOYEES' CLUB,or any other labor organization.WE WILL withdraw and withhold all recognition from BEAVEREMPLOYEES' CLUB as the collective bargaining representative ofany of our employees, unless and until such organization shallhave been certified as such representative by the National LaborRelations Board.WE WILL NOT warn our employees not to discuss the union inthe shop or threaten them with punishment for engaging insuch discussions.6 In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be inserted in the notice, before the words,"A Decision and Order,"the words,"A Decree of the United States Court of Appeals Enforcing." BEAVER MACHINE&TOOL CO., INC.37WE WILL NOT, in any like or related manner interfere with,restrain,or coerce our employees in the exercise of the rightsguaranteed in Section 7 of the National Labor Relations Act.BEAVERMACHINE&TOOLCo.,INC.,Employer.By -------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.IntermediateReport and Recommended OrderSTATEMENT OF THE CASEUpon charges duly filed by United Steelworkers of America, C. I. 0., hereincalled the Union, the General Counsel of the National Labor Relations Boardby the Regional Director for the Third Region (Buffalo, New York), issued hiscomplaint, dated January 17, 1911, against Beaver Machine & Tool Co., Inc.,herein called the Respondent and on occasion the Company, alleging that theRespondent had engaged in, and was engaging in, unfair labor practices affectingcommerce within the meaning of Section 8 (a) (1), (2), (3), and (5), andSection 2 (6) and (7) of the National Labor Relations Act, as amended (61Stat. 136), herein called the Act.Copies of the complaint, the charges, andnotice of hearing were duly served upon the Respondent and the Union.With respect to the unfair labor practices, the complaint alleges in substancethat the Respondent : (1) On or about April 26, 1950, and at all times thereafter,discriminatorily denied reinstatement to, or refused to reinstate or to reemploy,13 named `employees;' (2) in or about 1943, initiated, formed, sponsored, andpromoted the Employees' Association, and thereafter, until the present time,assisted, dominated, and contributed to the support of, and interfered with, theadministration of said Association ; (3) on or about February 4, 1950, and atall times thereafter refused and continues to refuse to bargain collectively withthe Union as the exclusive representative of all its employees in an appropriateunit; and (4) from about January 1950 to date, has interrogated its employeesregarding their union affiliation ; threatened and warned its employees to refrainfrom assisting, becoming members of, or remaining members of the Union ;threatened its employees to withdraw benefits and change working conditionsif they joined or remained members of the Union; stated to employees thatthey would be laid off or-discharged if they joined or remained members of theUnion ; and threatened and warned its employees to assist, become membersof, or remain members of, the Employees' Association.In its answer, duly filed, the Respondent admitted certain allegations of thecomplaint but denied the commission of any of the unfair labor practices. Inaddition, the answer alleges affirmatively that the Respondent at no timeassisted or interfered with the Employees' Association, "which in fact is not a1The names of the employees alleged to have been discriminatorily denied reinstatementare :Matthew Klein, Leon Scheirer,Norbert A. Goike, Fred Goodwin, Carl Kane, PhilipWozniczka,JohnMaxwell,John Bagan,TheodoreCorts,Harold Holmes, Daniel Klapetsky,Henry Scherr,and Francis Strodel.986209-52-vol. 97-4 38DECISIONSOF NATIONALLABOR RELATIONS BOARDlabor organization and has never bargained collectively with Respondent." Itfurther alleges that the employees named in the complaint were laid off forbusiness reasons and that since their layoff a number of them have been reem-ployed and others have refused reemployment when it was offered.Pursuant to notice, a hearing was held at Syracuse, New York, from February26. 1950, to March 2, 1951, inclusive, before John Lewis, the undersigned TrialExaminer, duly designated by the Chief Trial Examiner. The General Counseland the Respondent were represented by counsel, and the Union by a lay repre-sentative.All parties participated in the hearing and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.During the course of the hearing the under-signed denied a motion by Respondent to strike all testimony and evidenceregarding any unfair labor practice occurring more than 6 months before thefiling of the original charge herein?At the conclusion of the General Counsel'scase-in-chief, the undersigned denied a motion by Respondent to dismiss thecomplaint for lack of proof.A similar motion was made at the conclusion ofthe entire case, and ruling thereon was reserved by the undersigned. Saidmotion is disposed of in accordance with the findings, conclusions, and recom-mendations hereinafter made.A motion by the General Counsel made at theconclusion of the hearing to amend the pleadings to conform to the proof withrespect to names, dates, and other matters not of substance was granted. Theparties waived opportunity to argue orally before the undersigned and electedinstead to file briefs.Briefs have been received since the close of the hearingfrom the General Counsel and the Respondent and have been carefully consideredby the undersigned.-Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Respondent is a corporation organized and existing under the laws of theState of New York. It maintains its office and principal place of business atSyracuse, New York, where it is engaged in the manufacture of jigs, dies, tools,and duplicate machine parts used in the manufacture of machinery.During the2 The original charge herein, which was filed May 17, 1950, and served May 18, 1950,alleged violations of Section 8 (a) (1) and (3) of the Act by reason of the Respondent'shaving discriminatorily refused to rehire laid-off employees and by interrogating, urging,and coercing employees to refrain from assisting or becoming members of the Union. Inan amended charge filed November 17, 1950, the Union charged, in addition, violationsof Section 8 (a) (2) and (5) by reason of the Company's alleged domination and assistanceof the Beaver Employees' Association and its refusal to bargain collectively with the Union.At the hearing the undersigned ruled that the filing of the original charge tolled therunning of the statute of limitations even though such charge did not contain any allega-tion of violations of Section 8 (a) (2) and (5).Cathey Lumber Company,86 NLRB 157,enforced 185 F. 2d 1021 (C. A.5) ; Stokely Foods Inc.,91 NLRB 1267; andTennesseeKnittingMills,Inc.,88 NLRB 1103.The undersigned further ruled that evidence ofevents antedating by more than 6 months the date of the serving and filing of the originalcharge was admissible as background evidence, insofar as it shed light on events withinthe 6-month period of limitations.Axelson Manufacturing Company,88 NLRB 761;Sun oil Company,89 NLRB 833;Luzerne Hide and TallowCo.,89 NLRB 989, enforced188 F.2d 439 (C. A. 3)'; cf.P. T. C. V.Cement Inststute,333 U.S. 683, 705. BEAVER MACHINE & TOOL CO., INC.39calendar year 1950, the Company's total purchases of raw materialsamountedto $29,657, of which approximately 10 percent represented purchases of materialsoriginatingoutside the State of New York.During the same calendar year itstotal sales amounted to $246,867, of which approximately $13,600 representedfinished products, consisting of machines, which were shipped outside the State ofNew York at the request of Respondent's customer, the Schroeder MachineCompany.In itsDecisionand Direction of Election dated June 21, 1950, the Board tookjurisdiction over the Respondent based primarily on the fact that the tools anddies produced by it were essential to manufacturing enterprise engaged in inter-state commerce.' In that proceeding it appeared that of totalsales amountingto $203,422.35 during the fiscal year April 1, 1949, to April 1, 1950, $35,000 repre-sented products sold to a customer within the State which were shipped out ofthe State at the customer's request, $59,000 represented sales of parts to a cus-tomer which used them as constituent parts of materials shipped outside theState, and $28,000 represented sales of tools for the manufacture of partsdestined for out-of-State shipments.Approximately $150,000 of the Company'ssales were to customers engaged in interstate commerce.Respondent contends that the Board should not assert jurisdiction because ofthe declining amount of direct shipments out of the State.However, aside fromthe direct shipments outside of the State the evidence discloses that the Re-spondent has continued since the representation hearing to sell substantialquantities of tools and parts to interstate producers which use said tools andparts in the manufacture of products for shipment out of the State.' Suchcustomers of Respondent continue to be substantially the same as they were atthe time of the representation hearing.Since such sales to interstate producersexceed $50,000, it would, under the Board's previous decision in the representationcase and under the jurisdiction policies of the Board more recently announced,'effectuate the purposes of the Act to assert jurisdiction over Respondent. It isaccordingly found that at all times material the Respondent was and isengagedin commercewithinthe meaningof the Act.II.THE ORGANIZATION INVOLVEDUnited Steelworkers of America, C. I. 0., is a labor organization which admitsto membership employees of the Respondent Company.III.THE UNFAIRLABOR PRACTICESA. The dominationand assistance1.The formation and development of the Beaver Employees' ClubThe earliest evidence of any organizational activity among Respondent'semployees is the formation in 1941 or 1942 of an organization known as the190 NLRB 529.Board Member Murdockdissented from the Board's assertion of iuris-6 Among such sales during the calender year 1950 were :$64,700 consisting of machineparts sold to Sealright Division of Oswego Falls Corporation which assembled such partsinto machinery for shipment all over the world; $24,700 consisting of aircraft parts soldto the Bendis Aviation Company ; $10,000 consisting of machine parts sold to InternationalBusiness Machine Company;and $11,800 consisting of machine parts and tools sold to theGeneral Electric Company.5Hollow Tree Lumber Co.,91 NLRB 635. 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDBeaver Employees' Club.'The Club's activities, during most of the period ofits existence, were primarily benevolent and social in character. It sent flowersor made monetary contributions to employees on occasionssuch as marriage,illness, orbirth in the family. It periodically ran picnics, clambakes, and similarsocial functions.Most of the employees were members of the Club and signedcards authorizing the Company to deduct from their wages 10 cents a week asthe weekly dues of the Club. These dues were turned over periodically to theClub's treasurer who deposited them in the Club's bank account. The Com-pany's president, Carl Frostholm, and its treasurer, E. C. Simmonds, weremade "honorary members" of the organization' and two of the supervisors,Joseph Gaffney and William Borst, were dues-paying members of the organiza-tion.The record does not disclose, however, that the company officials orsupervisorshad anything to do with the formation of the organization or thatany of them took an active part in it, either as an officer or as a member ofany committee. In addition to the revenues received from the weekly dues, theClub received a certain portion of the proceeds of several vending machineswhich they arranged with an outside vending machine company to install on thepremises,having received permission therefor from the Company.When theClub ran its clambakes, the Company contributed $1 per employee for theprivilege of being allowed to invite its customers to attend the function.During its early years the Club held regular monthly meetings.However,beginning around 1946 and 1947, meetings were held only sporadically whenrequired by some special occasion such as the election of officers or the makingof plans for a clambake.At one time the Club had a set of bylaws, but theyhad become lost and at the time of the hearing in this case no one seemed to befamiliar with their contents.During the last years of the organization, elec-tions of officers were held only infrequently.The last election was held in 1948,the officers then elected continuing in office until February 1949 when the Clubdisbanded.Meetings of the organization were held on company property, inthe reception room which was part of the office of President Frostholm. Themeetings were usually held during lunch hour but would occasionally run beyondthe lunch hour by 5 or 10 minutes.The first instance, appearing from the record, of the Club acting other than asa social andbenevolent organization occurred during 1945 when a committeerepresentingthe Club met several times with President Frostholm and TreasurerSimmonds to discuss the subject of the employees receiving paid vacations.Although at first the company officials were unwilling to grant this request, theylater agreed to do so. The next meeting with a management representativeconcerning an incident of the employment, relationship occurred during 1948when a committee of the Club talked to Supervisor Borst about the need tohave the men's lavatory cleaned up.Borst agreed to have .one of the.mainte-nance employees clean up the room.6 This organization is referred to in the complaint as the "Employees'Association"Rowever, the organization's treasurer,William Ferrall,testified that the correct namewas the "Beaver Employees Club," that being the name appearing on the organization'sbank account and on cards signed by the members authorizing the Company to makepayroll deductions covering their dues.7 The General Counsel claims that Frostholm and Simmonds attended meetings of theClub.Although there is some testimony suggesting this to be the case, a reconciliationof all the testimony indicates that the meetings which they attended were not businessmeetings of the Club but meetings requested by the Club to discuss certain demands withmanagement. BEAVER MACHINE & TOOL CO., INC.41Despite the 2 instances above related, there was no overt effort to transformthe organization into a formal labor organization until September of 1949, at-which time the United Mine Workers Union was attempting to organize theplant.Around September 21, 1949, the club president, Howard Staring, and itstreasurer,William Ferrall, attempted to get club members to sign cards whichauthorized the Club "to act as a bargaining agent." There is nothing in therecord to show that the Company instigated or suggested this action.' It doesappear, however, that the cards were mimeographed by Ferralland Staring onthe Company's mimeograph machine, during their lunch hour, with the permis-sion of the bookkeeper, Margaret Nerlich sMost of the cards were passed outduring the lunch hour.However, a few of the employees who were working onthe night shift were asked to sign cards during working hours. It is clear fromthe testimony that the Company was aware that these cards were being handedout on its premises.Out of about 38 members in the Club, 29 signed cardsauthorizing the organization to act as bargaining agent.None of the super-visors or office personnel were asked to sign cards because, according to Ferrall,the office manager, Walter Young, had previously told him that all "management"employees would have to drop out of the ClubDuring October or early November 1949, Staring and Ferrall, as a committee ofthe Club, met with Frostholm and requested that the Company grant theemployees six paid holidays.Frostholm had previously been informed by Star-ing that a majority of the employees had designated the Club as their bargainingrepresentative.Frostholm informed the committee that business was bad andthat the Company could not then grant the request for paid holidays.As will hereafter more fully appear, the United Steelworkers Union began itsorganizing drive among Respondent's employees on January 18, 1950.On Feb-ruary 2, 1950, it formally requested recognition and a bargaining meeting.TheCompany refused to recognize the Union or meet with its representatives, givingas one of its reasons the fact that a majority of its employees had designatedthe Club as their bargaining agent.' In the meantime, during January or earlyFebruary 1950, a committee on behalf of the Club again met with Frostholm todiscuss the subject of paid holidays.This time Frostholm informed them thatthe Company would grant them three holidays with pay and asked them to lethim know which holidays the employees wanted. The committee later polledthe employees as to their wishes but there was so much confusion attendant onthe poll that they never informed the Company as to the result thereof.Beginning February 13, 1950, and continuing until March 19, 1950, the Com-pany laid off 16 employees due to bad business conditions. In the latter part ofFebruary 1850 the Club disbanded and its funds were divided among all of itsmembers.The decision to disband the organization resulted, according to Fer-rall, from the fact that many of the members were being laid off in the reductionin force and it was felt that the money which they had contributed to the treas-ury should be equally divided among all the employees. Subsequent to the dis-banding of the Club its share of the proceeds from the vending machines were8 The General Counsel contendsthat the ideaof passingout the cardsemanated fromSimmonds,citing insupport ofthis contentionthe testimony of employeeRobert Schultzthat when Ferrall askedhim to sign an authorizationcard he toldhim that Simmondshad suggestedthe idea.No findingcan be basedon this testimonysince it was clearlyhearsay and was received only as backgroundevidence upon the GeneralCounsel's assur-ance that he was "not asking for a finding basedon this conversation "9 The abovefinding is based on the testimony of Ferrall and Staring.According toSimmonds'testimony, Nerlich hadasked him for permissionto type outsome of the cardsfor the Cluband he had told her she could not do it. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceived by the Company.The evidence does not disclose any further meetings*between the Company and the Club after February 1950. It does not appear,however, that the Company ever posted any notice to the effect that it no longerrecognized the Club as a representative of its employees.2.Contentions and conclusionsIn its answer and at the hearing, Respondent contended that the Club was nota labor organization. It is not apparent from its brief whether it is still urgingthis position.However, it is clear from the evidence that the Club did in factact as a labor organization within the meaning of Section 2 (5) of the Act.Al-though its primary purpose during most of the period of its existence wasapparently social and benevolent in character, the evidence discloses that onvarious occasions in 1945, 1948, 1949, and 1950 it dealt with the Company as arepresentative of the employees with respect to such terms and conditions ofemployment as vacations, cleanliness of washroom facilities, and holidays.After September 1949, it took on the announced purpose of a labor organization.That the Company recognized it as such is evident from the letter which itwrote to the Union on February 4, 1950, in response to the latter's request tobargain, in which it advised the Union that: "There has been for some time anEmployees' Association 10 in our plant which has bargained for the men."Under Section 2 (5) of the Act, it is not necessary that an organization existexclusively for the purpose of dealing with employees concerning the variousterms and conditions of employment. It is sufficient if it exists "in part" forsuch purpose."The undersigned therefore finds and concludes that at all timesmaterial, the Beaver Employees' Club was a labor organization within themeaning of the Act.The next question to be determined is whether the Club was a "dominated"or "assisted" organization. In support of his contention that the Club wasdominated and assisted, the General Counsel cites the following facts, amongothers: 12 (1) The Club was permitted to hold meetings at the plant which-sometimes extended into working hours; (2) supervisory employees were per-mitted membership in the organization; (3) the Company permitted the opera-tion of vending machines in its plant from which the Club derived revenues ;(4) the Company contributed $1 per employee toward the expenses of clubclambakes; (5) the Company assisted the Club in the checkoff of dues; (6) theCompany permitted the use of its mimeograph machines by the Club ; and (7)the Company immediately recognized the Club as bargaining agent and dealtwith it concerning holidays without requiring any proof of majority, althoughit later refused to recognize the outside union without a representation election.The Respondent, although not conceding that the Club was a company-as-sisted or dominated organization, contends that substantially all of the evidenceoffered by the General Counsel relates to a period outside the 6-month periodof limitations established by Section 10 (b), and that since there is no substantialevidence of violation within the statutory period, under the Board's decisioninTennessee Knitting Mills, Inc.,88 NLRB 1103, no finding of unfair laborpractice should be made. In the opinion of the undersigned, Respondent's posi-10 Itwas apparently this designation by the Company which was responsible for theGeneral Counsel so referring to the organization in the complaint.u General Shne Corporation,90 NLRB 1330.12 In his brief the General Counsel also cites the fact that Frostholm and Simmondsattended meetings of the.organization,and that the idea of passing out cards designatingthe Club as bargaining agent emanated from the Company.However,the undersigned haspreviously found these claims not to be sustained by the testimony. BEAVER MACHINE & TOOL CO., INC.43tion in this respect is without merit.While it is true that much of the evidenceof violation relates to a period which is barred by the statute of limitations fromserving as the basis for the issuance of a complaint, there is nevertheless sub-stantial evidence of violation within the critical period"Thus it appears thatthe Club continued to receive assistance in the form of revenues from the vendingmachines down to the date it disbanded, which revenues have since inured tothe benefit of the Company.This is a form of support and assistance held bythe Board to violate the Act" Likewise, Supervisors Borst and Gaffney con-tinued to remain members of the organization until it disbanded, thus givingit the stamp of Respondent's approval" Further evidence of Respondent'sassistance to the organization is the fact that it continued to check off duesuntilFebruary 1950.Although this checkoff was proper during the earlystages of the Club's existence before it began acting as a labor organization, itbecame improper after the organization took on the aspects of an assisted labororganization."Further evidence of assistance within the statutory period wasRespondent's willingness to grant the employees paid holidays during Januaryor early February 1950.Although in October or early November 1949, Frostholmhad been unwilling to grant the employees any paid holidays because of theCompany's bad financial condition, when the club representatives came to seehim several months later he was willing to make concessions in this directiondespite a worsening in the Company's financial plight which, a few weeks later,made it necessary to lay off a substantial number of employees.He offered togrant the employees three paid holidays and directed the committee to ascertainthe wishes of the employees.A poll of the employees was thereafter taken oncompany time and property.This sudden change of heart, without any logicalexplanation being offered therefor by the Company, can only be explained withthe reference to the Steelworkers' organizing campaign and as an effort on thepart of the Company to assist the more pliable inside organization"In the opinion of the undersigned there is substantial evidence in the recordof support of, and assistance to, the Club within the 6-month period of limita-tions.The evidence does not, however, support a finding of domination withinthat period.18The undersigned finds and concludes that by the activitiesdescribed above the Respondent interfered with the administration of a labororganization and contributed support thereto, thereby interfering with, restrain-zaRespondent urges that the application of the statute of limitations should be determinedwith reference to the amended charge filed November 17, 1950, which was the first chargealleging a violation of Section 8 (a) (2) of the Act.However, as hereinbefore indicated(footnote 2), the running of the statute of limitations was tolled by the filing of theoriginal charge in May 1950, even though such charge did not specifically claim anyviolation of Section 8 (a) (2)On this basis, all evidence of events occurring on and afterNovember 18, 1949, may be considered in making a finding of unfair labor practice.Evi-dence of events prior thereto may be considered as reflecting the historical background ofthe Club, although no finding of unfair labor practice may be based thereon.14 James R. Kearney Corporation,81 NLRB 26, 27;The CarpenterSteel Company, 76NLRB 670, 689;Lane Lifeboat and Davit Corporation,60 NLRB 473, 479;Gilfillan Bros.,Inc.,53 NLRB 574, 585.15Although there is testimony by Staring that Office Manager Young told him manage-ment representatives would have to drop out of the club, there is no evidence that Gaffneyor Borst ever resigned from the organization.On the contrary, according to Simmonds'own testimony, the Company continued to check off their dues as club members until theorganization disbanded on February 19, 1950.16Wells-Lamont-Smith Corporation,41 NLRB 1474, 1480;C.RayRandallMfg. Co.,88 NLRB 140, 148.17 Frostholm admitted in his testimony that he became aware of the Union's organizingefforts the first day they started handing out handbills announcing the January 18 meeting.18Hershey Metal Products Company,76 NLRB 695, 697. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDing, and coercing its employees in the exercise of the rights guaranteed bySection 7 of the Act.B. The refusal to bargain1.The appropriate unit and majority representation thereinThe complaint alleges, the answer admits, and the undersigned finds thatall production and maintenance employees of the Respondent at its Syracuse,New York, plant, exclusive of office and clerical employees and supervisors,constitute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.Respondent denies, however, that the Union had a majority in the appro-priate unit. In support of the allegation of majority, the General Counseloffered the testimony of John Kowalski, a staff representative of the Union,who conducted the drive to organize the Company's employees. AccordingtoKowalski's testimony, the Union held an organizational meeting on Jan-uary 18, 1950, which was attended by about 25 employees.Kowalski identifiedmembership application cards purporting to have been signed by 20 employees.In addition, there were received in evidence 5 other membership applicationcards identified by employees Theodore Corts and Philip Wozniczka as havingbeen turned over to them by other employees who signed the cards in theirpresence.These cards, which were later turned over to Kowalski, were dated,respectively, January 18 and 19, February 19 and 20, and March 4, 1950. Therequest to bargain herein was made on February 2, 1950. At that time therewere 34 employees employed by the Respondent in the appropriate unit. Ifall of the cards dated prior to February 2 may be regarded as authentic, 22employees would have designated the Union as their bargaining agent, clearlya majority of the Respondent's employees.However, the Respondent questionsthe authenticity of these dates because of certain erasures and alterations onseveral of them and because of certain conflicts in the testimony regarding thedating and signing of some of the cards.Of the 20 cards identified by Kowalski as having been signed at the meetingof January 18, only 5 were dated by the employeesigning thecard.On thebalance of the cards the employee merely signed his name without dating thecard and Kowalski, according to his testimony, inserted the date 1/18/50 atthe meeting after he received the cards from the employees.Respondent ques-tions the authenticity of the dates on the cards alleged to have been dated byKowalski.The only point raised by Respondent which, in the opinion of theundersigned, merits serious consideration revolves about the card purportingto have been signed by Thomas Konick.During the early part of his testimonyKowalski identified 21 cards, including that of Konick, as having been signedat the January 18 meeting.However, onvoir direexamination when Re-spondent's counsel questioned the authenticity of Konick's card because ofitsmutilated condition and an alleged erasure in its date, the General Counselwithdrew all 21 cards.Thereafter, all of the cards except Konick's card werereintroduced during Kowalski's testimony as having been signed at the January18 meeting.Konick's card was subsequently reoffered during the testimonyof employee Wozniczka who testified that Konick signed the card and gave itto him several days after the January 18 meeting and that he carried it inhis own pocket for about a week before turning it over to Kowalski.AlthoughKowalski no longer claimed that this card was signed at the meeting, he BEAVER MACHINE & TOOL CO.,INC.45still claimed that the date "1/18/50" was in his handwriting.No explanationwas given, however, as to why it was so dated.The question arises whether, because of the confused and conflicting testimonywith respect to Konick's card, sufficient doubt is created with respect to the othercards which Kowalski claimed to have dated as to destroy the Union's claim ofmajority.In the opinion of the undersigned, this question requires a negativeanswer.The undersigned is satisfied from the testimony regarding this meetingthat there were between 20 to 25 employees present.The employees who testi-fied regarding the meeting were in substantial agreement that all or practicallyall of those present signed cards.Five of the cards were dated January 18 inthe handwriting of the employee signing the card.Five other employees whohad signed but not dated their cards verified the fact that they signed the cardat or about January 18, on the occasion of the first union meeting.WhenKowalski spoke to the company representatives on February 2 to request recog-nition he offered to submit to a card check to prove the Union's majority. Itis difficult to believe that he would have made such an offer if he were not pre-pared to exhibit cards signed by at least 18 employees." The undersigned issatisfied from the evidence as a whole as to the authenticity of the 20 cards,With respect to Konick's card, which is also dated January 18, while it seemsevident that it was not signed at the meeting, it is likely that his card was signedprior to February 2 since, according to Wozniczka's testimony, it was signed andturned over to him within about a week after the meeting.With regard to acard signed by Michael Macko, which is dated "1/19/50" and which Wozniczkatestified he also turned over to Wowalski several days after the meeting, it islikely that it too was signed prior to February 2 since Macko was one of the em-ployees instrumental in the organizing drive in the first instance"However,even disregarding the cards purported to be signed by Macko and Konick, thereare 20 cards which were signed prior to February 2, 1950.The undersigned accordingly finds that at the time of the request to bargainherein and at all times material, the Union was the duly designated representa-tive of a majority of Respondent's employees in the appropriate unit and that,by virtue of Section 9 (a) of the Act, it was at all said times and still is the exclu-sive representative of the employees in such unit for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employment, and otherconditions of employment.2.The refusal to bargainOn February 2, 1950, following another union organizing meeting the previousday, Kowalski telephoned Frostholm to request recognition.Frostholm referredhim to the Company's attorney, Henry S. Fraser. In his telephone conversationwith Fraser on the same day, Kowalski informed him that the Union repre-sented a majority of the Company's employees and requested a bargaining con-ference as soon as possible.When Fraser expressed doubt as to the Union'smajority, Kowalski offered to prove it through a card check.However, Fraserstated the Company was not prepared to recognize the Union until it could prove10 Since Respondent had on file the signed cards of employees authorizing deduction ofdues for the Club, it would have been in a position to verify the signatures on the unioncards.20According to Kowalski's testimony,Wozniczka and Macko came to see him at his officeshortly before January 18 and asked him to organize the plant. 46DECISIONSOF NATIONALLABOR RELATIONS BOARDitsmajoritythrougha NationalLaborRelations Board election.On the sameday Kowalski addressed the followingletter to Frostholmin order, according tohis testimony,"to have something on the record" :You, nodoubt, are aware of the organizing campaign that has beenconducted in your plant by thisorganization,the UnitedSteelworkers ofAmerica-CIO.A substantial majority ofyour employeeshavedesignatedthis Union tobe their collectivebargaining agentby signinga membership card.We, therefore,are requesting a meetingwith youand any other repre-sentativeyou maydesignatetomeet witha committeedesignated by themembership of this Unionfor the purpose of negotiating a satisfactoryagreement coveringrates of pay, hours of work and otherconditions ofemployment.We arepreparedto meet withyou on Wednesday,February8th at 10: 00A.M. at youroffice or any other place or time that will be convenientto you.By letter dated February 4, 1950,Frostholm,with the assistance of AttorneyFraser, addressed the following reply to the Union :This will acknowledge receipt of your letter of February 2, 1950,claimingthat you represent a majority of our employees and requesting that we bar-gain collectively with you.From information coming to us we do not believe that a majority ofour employees desire you to represent them.Moreover, information inour possession leads us to believe that some of those who signed yourmembership cards did so under misleading impressions.There has been for some time an Employees'Association in our plantwhich has bargained for the men. That is another reason why we donot believe a majority of our employees want you as their bargaining rep-resentative,or that those who have signed your cards did so with the factsabout our business correctly represented to them.Under such circumstances we decline to meet with you for purposes ofcollective bargaining.On February 13, 1950,the Union filed a petition with the Board for certifica-tion of representatives.Pursuant to the Union's petition a hearing was heldbefore a hearing officer on April 11,1950.At this hearing the question wasraised whether those employees who had been laid off between February 13and March 19, 1950, should be permitted to vote in the election.The Uniontook the position that the layoff was temporary,while the Company claimedthat because of business conditions there was no immediate expectation oftheir reemployment.The Board issued a Decision and Direction of Electionon June 21,1950, in which the laid-off employees were held ineligible to vote.In the meantime,the Union filed its original charge in this proceeding onMay 17,1950, claiming that the Company had discriminated against the laid-offemployees because of their union membership.On the basis of the pendencyof the unfair labor practice charge the Board amended its Decision and Directionof Election by order dated July 6, 1950, so as to postpone the holding of anelection until"such time as the Board shall in the future direct, upon advicefrom the Regional Director,that-an election may appropriately be held."Concluding FindingsAccording to Frostholm's letter,the Company questioned the Union's claimof majority because: (1) "From information coming to us we do not believe BEAVER MACHINE& TOOL CO., INC. .47that a majority of our employees desire you to represent them"; (2)those whosigned union application cards did so "under misleading impressions,"i.e., thefacts regarding the Company's business were not "correctly represented to them" ;and (3)the Company recognized the "Employees'Association"as the bargainingagent for its employees.Withrespect to the first reason,the undersigned foundFrostholm's testimony generally vague and unconvincing.He testified merelythat there were "general remarks" made around the shop by "various employeesthat they didn't want any part of the Union."According to Frostholm he-didn'task the employees how they felt but they volunteered the information.He had no recollection of the names of any employees,with one possible ex-ception;'who had so advised him or as to how many of them had so expressedthemselves.With respect to the second reason given in his letter,Frostholm'sexplanation was that a rumor had been spread around the shop that the Companyhad made $400,000 that year whereas they had in fact lost a substantial sumof money. It is not entirely clear from his testimony whether the Union wasresponsible for spreading this rumor or not.Assuming,however, that it was,this was mere campaign propaganda or sales talk typical of union organizingcampaigns and does not constitute such fraud,coercion,or duress as to interferewith the free choice of the employees or nullify their signed designations ofthe Union as a bargaining agent. In the opinion of the undersigned any rumorswhich may have been spread by the Union as to the Company's financial con-dition do not furnish any justification for questioning its majority.From the general context of events and the record as a whole,the undersignedis convinced that it was the third reason given in Frostholm's letter which wasbasic to his refusal to recognize the Union,viz,the fact that the Company rec-ognized the Beaver Employees'Club as bargaining agent for its employees.However,as the undersigned has previously found, the Club was an illegally.assisted organization.It is well established that an employer may not use suchan organization as a pretext for refusing to bargain with a bona fide labororganization.A situation somewhat similar to that in the instant case was pres-ent inJohn Engelhorn and Sons,42 NLRB 866, 875, where the respondent'srefusal to recognize and bargain with a CIO union was based,among other things,on the fact that it had existing contractual relations with Local 174, an AFLaffiliate,which the Board found to be an assisted union. In holding the respond-ent guilty of a refusal to bargain the Board stated :Since the closed-shop contract was made with a labor organization whichwas assisted by action defined in the Act as an unfair labor practice, therespondent cannot rely upon the existence of its contract with Local 174 toexcuse its refusal to bargain with the CIO.A similar holding was made inWm. Tehel Bottling Company,30 NLRB 440,452, enforced 129 F. 2d 250 (C. A. 8), where the Board stated that :... the existence of a contract with an employer-dominated organizationaffords no justification for an employer's refusal to bargain collectively withthe duly designated representative of the majority of his employees withinan appropriate unit.See alsoPacific Plastic and Mfg. Co., Inc.,68 NLRB 52, 80.In its brief Respondent contends that its refusal to bargain was based on agood faith doubt as to the Union's majority because it bad reason to believe thatn Frostholm's testimony contained a somewhat confused reference to the fact that whenHaroldHolmes was laid off on March 17,1950,he wrote something on a card that hewanted no part of the Union and didn't think anybody else did either.22 Cf. Lakeshore Electric Mfg.Co., 67 NLRB 804, 810;Maywood Hosiery Hilts, Inc.,64 NLRB 146,151;N.P. Nelson Iron Works, Inc., 78NLRB 1270, 1271. 48-DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Club still represented a majority of the employees.To support this claimRespondent cites the fact that in September 1949 it had been informed a majorityof the employees bad authorized the Club to act as their bargaining agent, thatas recently as January 1950 a committee of the Club had dealt with it regardingholidays, and that none of the employees had ever revoked his card authorizingthe deduction of his dues in the Club.Aside from the fact that Respondent'sargument involves reliance on an organization which it helped to keep alive byits illegal assistance, the undersigned considers this argument lacking in merit.It does not follow that because a majority of the employees may have signedcards authorizing the Club to act as their bargaining agent in September thatthey were still so minded 5 months later after the Union had undertaken itsenergetic organizing campaign.Respondent was apparently aware that a num-ber of these employees had signed cards in the Union, albeit it preferred to be-lieve they did so under "misleading impressions."The fact that a committeeof the Club sought to negotiate on holidays in January 1950 likewise does notestablish that the Club still represented a majority of the employees.On thecontrary, Respondent's precipitate reversal of its previous refusal to grant anypaid holiday suggests that it was seeking to bolster the Club's sagging in-fluence.Finally, the fact that the employees had not revoked the Company'sauthorization to deduct club dues does not establish that they still wanted theClub to act as their bargaining agent.These dues-deduction cards had beenon file with the Company since the days when the Club had purported to existas a social organization.Even the nine employees who refused to designate theClub as their bargaining agent continued to have their club dues deducted anddid not revoke the authorization therefor.Indicative of Respondent's lack of good faith in questioning the Union's ma-jority is its disparate treatment of the Union as compared with the Club. In Sep-tember 1949, when the United Mine Workers was attempting to organize the plant,Respondent accepted without question the Club's claim that a majority of theemployees had authorized it to represent them as bargaining agent.No re-quest was even made to see the cards signed by the employees authorizing theClub to act as bargaining agent.However, in February 1950, when the Unionoffered to prove its claim of majority by a card check, Respondent refused to ac-cept this offer and insisted on an election.While an employer is within hisrights in requesting an election where he entertains a good faith doubt as tomajority, such doubt must be based on something more than a mere desire toput a union to a contest of strength in the hope it may somehow lose the elec-tion.'From a letter which Frostholm later wrote to Corts, it seems evidentthat Respondent's response to the Union's request was influenced by its basichostility to "outside" organizations.While, as will subsequently appear, thewriting of this letter was not an unfair labor practice, its expressed oppositionto "the outside union trying to get into the plant," may be considered as part ofthe over-all picture in determining Respondent's motives.Further evidence of Respondent's lack of good faith may be found in theposition taken by it at the representation hearing in April.Although the Clubhas ceased to exist by that time, Respondent was still urging as the basis for itsrefusal to recognize the Union "the reasons set forth in the Company's letter ofFebruary 4th."Basic to the reasons set forth in that letter was Respondent'sclaimed belief that the Club represented a majority of the employees.Respond-ent was thus in the anomalous position of relying on a defunct organization asa reason for questioning the Union's majority status.IsE. A. Laboratories,Inc.,80 NLRB 625, 6$3. BEAVER MACHINE & TOOLCO.,INC.49On the record as a whole, the undersigned is convinced and finds that Re-spondent's refusal to bargain with the Union was not based on any good faithdoubt as to the Union's majority but rather on its desire to avoid recognizingand dealing, with an outside union unless compelled to do so.The undersignedfinds and concludes that on February 2, 1950, and at all times thereafter, theRespondent refused to bargain in good faith with the Union as the exclusiverepresentative of its employees in an appropriate unit.C.The interference, restraint, and coercion1.Statements by Raymond HarveyThe General Counsel claims that several statements made to employees byRaymond Harvey, employed as an accountant-bookkeeper in Respondent's office,are violative of the Act.Before considering these statements it is necessary todetermine Harvey's authority to speak for the Company since Respondent con-tends that Harvey was not a supervisory employee and that it is not bound byhis statements.The evidence discloses that Harvey was employed by Respondent as an ac-countant and bookkeeper. It further appears that he exercised some degree ofsupervision over the other employee working in the office, Margaret Nerlich, whowas employed as a stenographer and who spent part of her time taking dictationand doing other work for Harvey.'Harvey also "supervised the payroll,"which involved checking the time cards of employeesand discussinginaccuracieswith them.'He took care of the Blue Cross and group insurance policies cov-ering the employees, advising them when they were in arrears and giving theminformation when they sought it.The record discloses that in correspondencewith employees regarding their insurance he signed the letters as "OfficeManager." R0Prior to Harvey's employment, Respondent employed Walter L. Young asofficemanager.There is no question as to Young's supervisory status.How-ever, Respondent contends that Harvey's authority was much more limited thanthat of Young.Thus its witnesses cited the fact that during Young's employ-ment there were six or more people in the office, including a full-time book-keeper, while during Harvey's tenure there was only one other employee in theoffice and that Harvey himself was required to do all the bookkeeping. Like-wise, according to Simmonds' testimony, Young, who had the title of purchasingagent, interviewedsalesmenand made purchases of materials on behalf of theCompany while Harvey's authority in this respectwas morelimited.It doesappear, however, that Harvey did some purchasing of materialson occasionswhen Frostholmor Simmondswerenot presentand that he did purchase officesupplies on behalf of the Company. Respondentalso refers tothe fact thatHarvey was a relatively low-paid hourly rated employee,as militating againsta Although Respondent denies that Harvey had any supervisory authority, there istestimony by company officials to the contrary.President Frostholm, when asked whetherHarvey had authority to tell Nerlich what to do, testified : "On occasions, yes."Hefurther testified that Harvey could "boss" her "[tlo a certain extent" and that he "mighthave" assigned work to her.Simmonds,the treasurer, although denying that Harvey hadany authority over Nerlich, admitted that Nerlich took dictation from Harvey.Although90 percent of her time was devoted to doing work for Simmonds and Frostholm, she didspend approximately 10 percent of her time taking dictation and doing work for Harvey.?bFrostholm testified that Harvey "supervised the payroll."However, according toSimmonds,he could not make changes on time cards without the approval of Borst orGaffney26According to Simmonds,the Company was not aware that Harvey was. using that title. 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis being considered a supervisory employee.The evidence discloses thatHarvey entered Respondent's employ in February 1950 at $1.40 an hour andthat when he left in January 1951, he was receiving $1.50.However, Young,who had been employed by Respondent for a much longer period of time, wasalso an hourly rated employee and was only receiving $1.50 an hour at the timeof his severance of employment in November 1949. Prior to his employmentby Respondent, Harvey had been employed as an assistant manager in anothercompany, in charge of the employees in its bookkeeping department, of whichfact Respondent was aware at the time of his employment.From the record as a whole, the undersigned is satisfied that whether or notHarvey was technically a supervisory employee, he was sufficiently allied andidentified with management by reason of the duties which had been assigned tohim and the work he performed as to make the Company accountable for anycoercive statements made by him to employees."The undersigned now turns to consider the various statements attributed toHarvey by rank-and-file employees.One of the' incidents involving Harveywas that testified to by Philip Wozniczka.According to the latter, he had aconversationwithHarvey shortly before the Company started laying offemployees in February 1950 in which Harvey stated : "You will never get aunion in here because it is a small place and unions are no good anyway."This statement was made by Harvey in response to a question from Wozniczkaas to what he thought of having a union in the plant.Assuming that the aboveremark was made by Harvey,' the undersigned finds that it was protected freespeech and did not violate the Act.Another incident relied on by the General Counsel is that involving employeeTheodore Corts.According to Corts, shortly after he had been laid off in March1950 he had a conversation with Harvey in a tavern in which Harvey toldhim "that the Company would like to find out who was trying to start the unionin the shop."Harvey stated that the Company had "a pretty good idea" whothe individuals were, mentioning the names of Robert Schultz, Philip Wozniczka,and Michael Macko and also stating that he was in doubt about the witness.On a later occasion in April, Corts again met Harvey and the latter told himthat his name and that of Frank Strodel had been "brought up in the office"and that Simmonds hadn't wanted him laid off, but Frostholm had stated thatCorts and some others had to go because they "were for the Union."Harveyfurther told him, according to Corts, that he would not have been laid off "if Ihad not monkeyed around with the Union." Corts' testimony was substantiallycorroborated by Wozniczka who was present on this occasion.The undersigned finds that by Harvey's interrogation of Corts as to who wastrying to start the Union and by the statement that employees had beenlaid off because of their union activity, Respondent interfered with, restrained,and coerced its employees in the exercise of the, rights guaranteed by Section 7of the Act.Although Corts and Wozniczka had already been laid off at thetime of these incidents, the testimony discloses that they, as well as the otheremployees, were given the impression that they would be recalled when businesspicked up. It also appears that Respondent had a practice of recalling laid-off17 Joy Silk Hills, Inc.,85 NLRB 1263, 1279, enforced 185 F. 2d 732 (C. A. D. C.) ; cert.den. 341 U. S. 914;Red Arrow Freight Lines,77 NLRB 859;Hadim Asphalt Roofing Corp.,85 NLRB 26, 30, footnote 11;Sioux City Brewing Company,82 NLRB 1061,1063, footnote7; Harrison Sheet Steel Co.,94 NLRB 81.28Harvey was not available as a witness,he having left Respondent's employ in January1951.It does not appear what efforts, if any, were made to subpena him to testify. BEAVER MACHINE & TOOL CO., INC.51employees after its periodic layoffs due to declines in business.All but threeof the laid-off employees here involved were actually recalled or offered reinstate-ment beginning in August 1950.Under these circumstances, the undersignedfinds that Corts and Wozniczka were still employees at the time Harvey madethe statements above related.212. Interference by othersAnother incident relied upon by the General Counsel in support of the allega-tion of interference, restraint, and coercion involves employee Robert Schultz.According to Schultz' uncontradicted and credited testimony, Foreman Borstengaged him in a conversation just before the union meeting which was scheduledto be held at Skrupa's Grill on January 18, 1950, and asked him : "Are you goingover to get some free beer tonight?" It is obvious from the context in whichthis question was asked that Borst was referring to the union meeting. Inter-rogation of employees regarding attendance at union meetings has been heldto constitute interference, restraint, and coercion.'°Although Schultz, who isnow himself a supervisory employee, testified that Borst's remark was "justmore of a joke" and that he was laughing when he said it, the Board has heldsuch interrogation to be coercive because of the tendency which it normallyhas, even though in the particular instance the employee was not in factintimidated 81Another incident cited by the General Counsel involves a conversation betweenCorts and Foreman Gaffney which took place during the middle of February 1950.According to Corts, he and Gaffney had a rather lengthy conversation at Corts'machine about unions, during the course of which Gaffney told him that:... he was tipping me off that I had better not talk about Union aroundthe shop, because it would be getting back into the office and I'd be on thepan, like a couple of the guys downstairs.Gaffney admitted having had a conversation with Corts and, in the main, corrob-orated his version of this conversation,except that he had no recollection ofwarning Corts to refrain from union activity. The undersigned found bothGaffney and Corts to be credible witnesses.However, Corts' recollection regard-ing this incident appears to have been much clearer and the undersigned creditshis version of the conversation "The undersigned finds that by Gaffney's state-29Fajardo DevelopmentCo., 76 NLRB 956, 958;American CynamidCo.,19 NLRB 1026,1033;Northern Indiana BrassCo., 36 NLRB 581. Although the Board in its Decisionand Direction of Election,dated June 21, 1950, held the laid-off employees ineligible to vote,its determination was made on the basis of facts much more limited than those availablein the instant proceeding.The determinations,findings, conclusions,and certificationof the Board in a representation proceeding are notres judicatain a subsequent complaintproceeding before the Board under Section 10 (b) and(c) of the Act.Atlanta Brick andTile Company,83 NLRB 1154,1158;Pacific Greyhound Lines,22 NLRB 111,125;PacificPlastic & Mfg.Co., Inc.,68 NLRB 52, 57.Moreover,the Board's decision of June 21 wassubsequently modified on the basis of the pendency of the unfair labor practice chargesinvolving the laid-off employees.80 Standard-Coosa-Thatcher Company,85 NLRB 1358.21Minnesota Mining & Manufacturing Company,81 NLRB 557.82 Respondent attacks Corts' integrity as a witness because during one part of his testi-mony, relating to the union application card signed by him, he denied having erased thedate and later, after Respondent's counsel had asked for a continuance in order to summona handwriting expert, Corts conceded that he might have erased the date.The Respondentargues :Falsus in uno, falsus in omnibus.In the opinion of the undersigned,Respondenthas blown the incident in question out of all proportion to its significance.Corte,who.was an active union adherent,was undoubtedly present at the first union meeting andsigned a card.The card was apparently dated January 17, 1950, by inadvertence and 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeat to Corts to refrain from union activity unless he wanted to "be on the pan"Respondent interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed by Section 7 of the Act.The General Counsel also cites as a violation of the Act a letter which Frost-holm wrote to Corts on February 27, 1950, in order to let him and the otheremployees know "how we stand as to the outside union trying to get into theplant."The pertinent portions of this letter are as follows :Our shop is a small one, and its success depends entirely on everybodyworking together in a friendly spirit. I have inquired around about this out-side union and I have found that wherever they go they try their level bestto make trouble between the workers and the management.I know what Iam saying when I tell you that we can never make a success of things here atBeaver if this union ever gets in here and conducts itself as it has us everyother placeit has ever gone.Already in their leaflets they have accused usof making "false promises" to you and the other employees.Maybe some bigger company can still keep going in spite Qf this union, butour little company could never dosounder such circumstances.This unionteaches men to be mad at those who manage a business. They breed suspicionand they poison the whole atmosphere in a plant.They can't get for theirmembers any more wages than we can afford to pay. But they can preacha lot of misinformation and they can always make big promises.This union did organize the employees at the Seneca Falls Machine Com-pany, another small company but bigger than ours.They called a strikethere which lasted one whole year.The employees then threw this union outand formed a union of their own. In the meantime they lost one year'swages.This same union also got in at the Champion Sheet Metal Company overin Courtland.this union had been the bargaining agent for a while, the employees finally gotfed up, and now there is no union at Champion.We can't stand a lot of labor trouble and all the expense involved.Inspite of our very best efforts, Ed and I lost thousands of dollars last year inthis business.We ended the year 1949 in the red.We have got to get out ofthe red.Your job, and everybody's job, depends on our getting out of thered.This union business isn't helping anybody a bit.[Emphasis supplied.]The General Counsel contends that the letter contains a threat of plant closure inthe event of its unionization and that it therefore violates the Act. In the opin-ion of the undersigned, the letter does not contain any threat that the Companywill use its economic power to close the plant in order to avoid unionization butismerely a prophecy that labor trouble may aggravate the Company's existingCorts changed the 7 to an 8 by writing over it.Although conceding onvoir direexamina-tion by Respondent's counsel that he-might have written over the 7, Corts at first refusedto admit that he had erased the date. Later, however, when his examination was con-tinued by the General Counsel he admitted that it was possible that he might have erasedthe date.From the undersigned's examination of the cardit is impossibleto determinewhether the change in date involvedan erasureas well as a writing over of part of theoriginal date.In any event the entire incident is trivial in the opinion of theundersigned.Corts did not deny changing the dateWhether the change was accomplished by writingover or erasing the original date is immaterial.He wasundoubtedly present at theJanuary 18 meeting and signed an application card.Assuming even that Corts coloredhis testimony regarding the card signing incident, his testimony otherwise impressed theundersigned as meriting belief.That a trier of the facts may credit certain portions of awitness' testimony and discredit the remainderiswellsettled.N. L. R. B.v.UniversalCameraCorporatson,179 F. 2d 749 (C. A. 2). BEAVER MACHINE & TOOL CO.,INC.53financial difficulties so as to make it unable to operate.Under the circumstances,the undersigned regards the letter as protected free speech, not in violation of theAct 88C.The discriminationOn February 13, 1950, Respondent had in its employ 34 production and mainte-nance employees.Between that date and March 19, 1950, it laid off 16 of theseemployees as follows : February 13-Matthew Klein, Ralmond Mydlinski, andLester H. Betts ; February 27-John Maxwell and Leon Scheirer ; March 1-Norbert Goike, Fred Goodwin, and Carl Kane; March 14-John Bagan and PhilipWozniczka ;March 17-Theodore Corts, Harold Holmes, Daniel Klapetsky,Francis Strodel, and Thomas Konick; and March 19-Henry Scherr. At the timethey were laid off, a number of the employees were told or given the impressionthey would be recalled as soon as business picked up.However, subsequent totheir layoff many of the employees received letters advising them that the futuredid not look promising and suggesting that they consider "seriously" any offersfor employment elsewhere. Asa "job shop" which got its business from the over-flow work of other companies Respondent had, however, experienced similar lullperiods in the past during which it had to lay off a number of its employees, andwhom it recalled after periods varying from a few days to several months. Ofthose laid off in February and March 1950, 2, Thomas Konick and RaymondMydlinski, were rehired on April 3 and April 24, 1950, respectively.The com-plaint alleges that the balance of these employees, except for Lester H. Betts,were discriminatorily denied reinstatement on and after April 26, 1950.The evidence discloses that from August 1950 to January 1951, the Respondentrehired or offered reemployment to all of the employees named in the com-plaint, except Goodwin, Kane, and Wozniczka. It also appears that betweenMay 1, 1950, and August 1950, Respondent hired approximately 14 employees,most of whom had never previously worked for the Company. The GeneralCounsel contends that the hiring of these new employees in preference to theemployees named in the complaint was motivated by discriminatory considera-tions.Even after Respondent started recalling some of the laid-off employees,the General Counsel contends it continued to hire new employees in preferenceto, or in advance of, recalling others of the laid-off employees.The Respond-ent contends that considerations of union membership played no part in its delayin recalling, or in its failure to recall, the laid-off employees.Respondent gave2 main reasons for its hiring new employees before recalling those laid off inFebruary and March 1950: (1) That most of the work between May and Augustwas of a temporary nature, and it had been informed that most of the laid-offemployees had steady employment elsewhere and it did not therefore wish totake them away from steady work merely to offer them temporary employment ;(2) that in some instances, the work which it had after May 1 did not requirethe skills possessed by some of the laid-off employees.According to the Re-spondent, beginning in August 1950 the increase in business resulting from theKorean war made it possible for it to offer steady employment to most of thelaid-off employees.Around the middle of August 1950, it sent out about 35postal cards to most of these employees, as well as to other employees who hadpreviously worked for the Company, asking them to get in touch with theCompany.84The Company also endeavored to secure new employees from the83Mylan Sparta Company,Ino.,78 NLRB 1144;Hagy, Harrington c4 Marsh, 74NLRB1455.u This card readsas follows :Please call at our officeat your earliest convenience.Beaver Machine and Tool Co, Inc.986209-52-vol. 97-5 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited States Employment Service and from advertisements in newspapers.In September 1950, it increased its workweek from 40 to 50 hours and reintro-duced the night shift which had been discontinued in December 1949.Despitethe increase in employment, 3 of the laid-off employees were not recalled because,according to Respondent, it had no need for their particular services.In order to afford a basis for evaluating Respondent's reasons for the delayin recalling most of the laid-off employees and in not recalling several of them,the undersignedhas summarizedbelow the evidence with respect to each of thelaid-off employees :John Bagan:Bagan was employed by Respondent from March 1941 until hewas laid off March 14, 1950.His main work was as a gauge maker and as aninspector of tools.He also did some tool making himself.''-' Around Julie 1950,Bagan received a phone call from Foreman Gaffney asking him to call at theplant.SBWhen Bagan went into the plant, Gaffney told him that they neededa few more men and showed him some blueprints of jobs that the Company had.Gaffney told Bagan to go into the office and see Simmonds or Frostholm aboutreturning to work.Pagan refused to go into the office and talk to them because"they had my telephone number" and could send for him if they wanted him.Bagan's explanation for his sensitivity about going in to talk to his employerswas that he felt offended that they had recalled some new employees ahead ofhim.It is not clear to whom Bagan wasreferring.However, it appears thaton June 5, Respondent hired Augustus Edlund, a tool and die maker who hadpreviously worked for the Company, to do some tool work. According to Sim-monds, he did not offer any of the laid-off tool and die makers employment whenhe hired Edlund because he understood that they were employed elsewhere andEdlund's work was of temporary duration.87However, accordingto Bagan, hedid not secure employment elsewhere until July 5 and was therefore availablefor work when Edlund was hired's The evidencealso disclosesthat prior tohiringEdlund, Respondent on May 22 hired one Robert TenEyck as an appren-tice tool maker under the GIapprentice training program.Simmonds'explana-tion for hiring TenEyck insteadof recallingany of the laid-off tool makers wasthat the Company had to look to the future and build up a pool of trained toolmakers.Bagan was again givenan opportunity to return to work in August 1950when the Companysent him a card,similarto that previously mentioned,asking himto call at the office."Bagan failedto acknowledge the card or callto see the Company and never returned to work.John Maxwell:Maxwell entered Respondent's employ on October 21, 1946, andwas laidoff February 27, 1950.He didconsiderablework onthe horizontalboring mill,and also did some workon the verticalmill.Respondent sentMaxwell a letter on July 31, 1950, requesting him to get in touch with the Com-pany as theywere "beginningto receive a backlog of HorizontalBoring Millwork so that we intend to put on a night shift on a few of our important3bAccording to Simmonds,Bagan was a very accurate worker on gauges, but his toolwork was too slowI3a AlthoughSimmonds fixed the date as July, according to Bagan's own testimony thisoccurred about a month before he had secured employment elsewhere on July 5, 195037 The evidence discloses that Edlund worked from June 5 to August 20, and was laterrecalled on September 18 and worked until December 16.38Although Simmonds at first testified that he had information Bagan had secured em-ployment elsewhere within 2 or 3 weeks after he was laid off, he later admitted that heknew Bagan was available for work in May and June.- - .90 Bagan denied receiving a card, but the undersigned credits Simmonds'testimony thathe was one of those who was sent a card in August 1950. BEAVER MACHINE&TOOLCO., INC..55machines."Pursuant to this letter,Maxwell called at the plant on August 7and was put to work on the night shift operating the horizontal boring mill.The General Counsel contends that Respondent discriminated against Max-well because it hired several new employees before recalling him.Thus, onJune 5,ithired Frank Lewis as a horizontal boring mill operator.Lewisworked until June 16, when the job on which he was working was finished.Likewise,on June 20,Charles Doyle was hired to operate the horizontal boringmill and worked until September 1, when he quit after having spoiled a job.It is not eirtirely clear from the testimony of Simmonds why the Companydelayed in recalling Maxwell.One reason apparently was the fact that duringthe period of his employment Maxwell, who lived in Oswego,had a car poolarrangement with another laid-off employee,Leon Scheirer,and that the Com-pany was unable to offer reemployment to both of them prior to the end ofJuly.Maxwell, during his testimony,denied ever having informed the Com-pany that it was necessary for him to ride with Scheirer in order to continueworking.According to Maxwell,although the two frequently traveled together,there were periods when one worked without the other, or when they worked.on different shifts,without any serious impediment to locomotion.Leon Scheirer:Scheirer was employed from February 15, 1946, to February27, 1950.He was working as a horizontal boring mill operator at the timeof his layoff.Around August 1, 1950, Scheirer,after receiving a letter fromthe Company identical with that sent to Maxwell,to which reference has previ-ously been made, came into the plant and saw Foreman Borst. Borst suggestedthat Scheirer wait to see Frostholm and Simmonds who were out to lunch,advising him that he thought they wanted him to return to work. Scheireradvised Borst that he couldn'twait as he was working at the Sealright Divisionplant and that,moreover, he was satisfied with his job there. In January 1951,when the Company again needed some boring mill operators, Borst again calledScheirer at the request of Frostholm and Simmonds and offered him reemploy-ment.Scheirer,who had been receiving $1.65 an hour when he worked forthe Company,advised Borst that he was then making $1.88 an hour and thathe would not return to Respondent for less than$1.95.Borst,after talkingto Simmonds and Frostholm,offered Scheirer $1.95 an hour to return to workand the latter accepted.As previously mentioned,the evidence shows that Respondent had employedFrank Lewis as a boring mill operator between June 5 and June 16, and hademployed Charles Doyle between June 20 and September 1, 1950. As in thecase of Maxwell, the General Counsel contends that the delay in recallingScheirer was based on discriminatory motives.Again,as in the case of Max-well,Respondent contends that among its reasons for not recalling Scheirersooner was the fact that he and Maxwell traveled to work together and that itcould not offer them both reemployment until early August 1950.An additionalreason, according to Simmonds,for not recalling Scheirer when the other boringmill operators were hired, was the fact that he was then working for a cus-tomer of the Respondent, the Sealright Division of the Oswego Falls corpora-tion,and that it did not wish to antagonize this customer.The dubious natureof this latter reason is evident from the fact that when Scheirer was finallyoffered reemployment in August,he was still working for the same customer.Norbert Goike:Goike was employed from August 24,1942,to March 1, 1950.He was classified by Respondent as a general machinist.He spent a good partof his time in assembling a machine known as the"Schroeder machine," for oneof the Respondent's customers,the Schroeder Company.He also worked onhe milling machine and spent part of his time"cutting stock,"which involves 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDcutting steel to certain specified lengths without any fabrication thereof.Goikereceived a postal card in August 1950, similar to those previously mentioned,asking him to call at the office.Goike came in and spoke to SimmondsWhenhe was offered reemployment, he wanted to know if the Company could assurehim.steady work for 3 or 4 years as he had several youngsters going throughschool and college and didn't want to leave his present job unless assured ofsteady work.Simmonds told him that in a jobbing shop, such as theirs, it wasnot possible to guarantee steady work over a period of 3 years. Goike wasunwilling to return to work.On May 1, 1950, Respondent hired Bertie Augustine, who according to Sim-monds was a "kind of a laborer," to cut stock and help assemble the Schroedermachine.Augustine worked until May 19, 1950, when he quit because the workwas too heavy. Simmonds conceded that Goike could have done this work butcontended that the work was only expected to be of short duration and hedidn't recall Goike because he had heard from the latter's brother, who wasalso employed by the Company, that Goike had a permanent job elsewhere. TheGeneral Counsel contends that Respondent's delay in offering Goike reemploy-ment was discriminatorily motivated, calling attention to Simmonds' testimonyin the representation hearing that if the Company got additional orders on theSchroeder machine it would recall a number of the laid-off employees.Al-though Simmonds conceded that the Company had secured additional orders onthe Schroeder machine subsequent to the representation hearing, he claimedthat the volume of such work did not justify recalling some of the laid-offemployees.The evidence discloses that work on the Schroedermachine con-tinued, on and off, until February 1951.The General Counsel also refers to the fact that on June 19 Respondent hireda new employee, Lawrence Young, to work on the engine lathe, work whichGoike was qualified to do.Although Simmonds conceded that Goike could haveoperated the lathe, he claimed that Goike was more expert on the milling ma-chine than on the engine lathe.Moreover, Respondent felt that it could notoffer him steady employment at that time and did not wish to take him awayfrom a steady job. In this connection, it may be noted that although Youngwas allegedly hired on a temporary basis, he continued to work until October13, when he was laid off for absenteeism.Francis Strodel:Strodel was employed from October 3, 1944, to March 17,1950.He was a tool maker and also did some die work. He received a cardfrom the Company in August 1950, and came in to see Frostholm who offeredhim his job back. Strodel advised Frostholm that he would not return unlesshe received an increase from $1.75 to $1.85 an hour, and the 2-week vacationthat he would have received if he had not been laid off. Frostholm agreed tothese conditions and Strodel informed him that he would let him know aboutcoming back.A week later he telephoned Frostholm and said he wanted to bepaid for the Labor Day holiday if he returned to work and also wanted to get hisold bench back. Frostholm agreed to give him the Labor Day holiday but re-fused to accede to his request that he be given back his old bench, for thereason another employee was working on -it. Strodel told Frostholm he wouldlet him know about returning but never informed him of his willingness tocome back.As evidence of discrimination against Strodel, the General Counsel callsattention to the fact that Respondent on June 5, 1950, hired Augustus Edlundas a tool maker.As previously mentioned in connection with Bagan's case,Simmonds testified that he did not recall any of the tool makers at the time heA BEAVER MACHINE & TOOL CO., INC.57hired Edlund because he understood they had steady employment elsewhere"and because the work he had at that time was temporary.Daniel Klapetsky:Klapetsky was employed from June 26, 1941, to March 17,1950.He was classified by Respondent as a die maker and also did tool work.Klapetsky was notified by postal card in August 1950 to call at the office, at thesame time when a number of other employees were sent similar postal cards.Word was also sent to him around the same time through his father. However,Klapetsky, who Respondent had been informed had gone to work for the EasyWasher Company a few days after his layoff, did not respond to any of thesecommunications,No die makers had been employed by Respondent prior to the offer to Klapet-sky in August 1950.However, several tool makers were employed during June."As previously indicated, Simmonds claimed that he did not recall any of thetool makers prior to August because of the temporary nature of the work andhis understanding that they had steady employment elsewhere.Henry Scherr:Scherr, who was employed from February 5, 1943, until March19, 1950, was a tool maker.He received a postal card to call at the office inAugust 1950, and came in to see Frostholnl who offered him his job back.Scherr asked Frostholm if he would receive his 2 weeks' vacation if he returnedtowork and the latter acceded to this request. Scherr informed Frostholnlthat he would think it over and let him know. He later informed Frostholmthat he was going to California because of the illness of his daughter.The General Counsel makes a similar argument regarding the delay in recall-ing Scherr to that made with regard to the other tool makers. Respondent'sexplanation for the delay is the same as that with respect to the other toolmakers.Theodore Corts:Corts was employed by Respondent from February 8, 1943,to March 17, 1950.He worked in the toolroom, most of his work before his layoffbeing on the jig bore machine.However, he also operated a milling machineand engine lathe during the period of his employment. In August, he went tosee Frostholm after his wife had received a phone call from the Company.Frostholm told him that there was quite a lot of business at the time and thatthe Company needed young men like him who could take over supervision whenthe older men retired.Corts questioned Frostholm's good faith in recallinghim, statingthat he thought he had been laid off because of union activity.Frostholm assured him that this was not the case and that he wanted Corts tocome back to work.42 Corts told Frostholm that he would not come back at hisold rate of $1.95 an hour but Frostholm indicated that this would not be anobstacle, stating that he would discuss an increase with Simmonds. Corts toldFrostholm he would let him know of his decision to return. The following weekCorts advised Frostholm that he had decided to stay with his present employersince it was a union shop.As in the case of the other employees, the General Counsel contends thatRespondent delayed in recalling Corts and hired new employees to perform40According to Strodel's testimony, he secured employment at the Easy Washer Companythe day after his layoff and informed Borst of this fact when he went back for his tools.41 As previously mentioned, Edlund was employed from June 5 to August 20. In addition,H. L Morhiser worked as a tool maker from June 16 until he left voluntarily on November17; John Buddle worked from June 19 to June 22, and was discharged because ofunsatis-factory work ; and Joseph Corso, an inexperienced tool maker, worked from June 19 toJune 30.42The above findingsare basedon Corts' own testimony.Although a less frank personmight have tried to put the Companyin a lessfavorable light, Cortsmade no effort toconceal the fact that Frostholm was cordial to him and made a definite offer to reinstate him. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork that he was capable of doing. Thus the General Counsel points out thatRespondent hired George Schray on June 25 as a jig bore operator, Schray beingdischarged on July 12 because his work was unsatisfactory.According to Sim-monds, there was only a little of this work, most of it being done by the toolmakers, and that he understood Corts had permanent employment elsewhere.Matthew Klein:Klein was employed from June 9, 1943, to February 13, 1950,and worked as a turret lathe operator.He was not sent a card in August 1950,when Respondent was circularizing most of its laid-off employees.He workedat several odd jobs after being laid off and visited the plant from time to time.Respondent never sent for Klein but finally rehired him on October 3, 1950, afterhe had taken the initiative in seeking reemployment i3The evidence discloses that on August 13, 1950, Respondent hired LeighVanVliet to operate a turret lathe. Simmonds testified that Klein was notrehired at that time because VanVliet was hired to work on the No. 5 lathe,which would be too big for Klein who, was only slightly over 5 feet in height.Klein himself testified that he usually worked on the smaller No. 3 lathe,and that the No. 5 lathe was too heavy for him to operate for any extended periodOn August 28, Respondent hired two women, Martha Golazewska and HelenMcGuire, and on September 4, a man, Philip Squadrito, to work on the No. 3turret lathe.McGuire was a former employee having worked during thewar.Squadrito was also a former employee who had been discharged in 1945for drinking.Simmonds' explanation for not recalling Klein to do this workwas somewhat confused.At one point he testified that by August there wasplenty of work, and that employees were being called back on a permanentbasis.His explanation for not recalling Klein was that the Company "just . . .didn't get to his name."_However, at a later point in his testimony, whenasked why Squadrito was hired on September 4 rather than Klein, Simmondstestified that they "[d]idn't know how long this job was going to last."Harold Holmes :Holmes was employed from February 8, 1940, to March 17,1950.His major work was that of a die maker but he also did some tool workwhen there wasn't any die work available. During December 1950 Holmescane in to apply for employment and was reinstated on December 14, 1950.As previously mentioned, on June 5, 1950, Respondent hired Augustus Edlund,a tool and die maker. Simmonds' explanation for not rehiring Holmes wassomewhat confused and lacking in consistency.At first he gave as his reasonfor not recalling any of the tool makers, in preference to Edlund, the fact thatas far as he knew they were all employed elsewhere at the timeWhen askedif he knew that Holmes had been out of work for 2 or 3 months, Simmonds admit-ted that he did.He was then asked why he did not offer Holmes the job-,which had been offered to Edlund, and Simmonds replied: "Because it wasdie work and Holmes does not like die work."However, in his earlier testimonydescribing Holmes' duties Simmonds testified : "Harold Holmes is a good toolmaker, but he majors in die work. He likes die work. He worked almostcontinuously on dies."On August 28, Respondent hired Harvey Osborne, a die maker, who worked onorders for trim dies until October 10, when he left. Simmonds' explanationfor not recalling Holmes for this work was that it was a temporary job ofonly a few weeks.At another point in his testimony, however, Simmonds testifiedthat employees hired after August were hired on a permanent basis and, inOsborne's case, it appears that his work lasted for more than a few weeks.43Klein testified that he was at the office of the United States Employment Service whena call came in from the Company for a turret lathe operator.He telephoned Frosthoim and,after being referred to Borst, was reinstated. BEAVER MACHINE & TOOL CO., INC.59Carl Kane:Kane was employed from June 1, 1949, to March 1, 1950, andworked as a sweeper.He was never offered reemployment.On May 1, 1950,Respondent hired Bertie Augustine as a laborer.At a later date Respondentalso hired Charles Del Vecchio to do sweeping.Simmonds' explanation for notrecalling Kane to do either of these jobs was that he had been informed byKane's father-in-law,Matthew Klein, that Kane had a good job elsewhere andthat he liked it.According to Simmonds,he did not think that Kane's sweepingjob, which paid only 95 cents an hour,was one to which he would particularlycare to return.Fred Goodwra:Goodwin was employed from January 23, 1942,toMarch 1,1950.During most of his employment Goodwin drove a truck, but during thelast year when trucking work had fallen off, he spent part of his time helpingin the tool crib.He was never offered reemployment after being laid off.According to Simmonds,the Company never hired a truck driver after it laidoff GoodwinWhenever there was any trucking work to do one of the otheremployees would help out.Part of the time one of the mechanics,WalterDorozsko,drove the truck.Later on the new sweeper,Del Vecchio,drove thetruck when it was necessary. Because of the type of business which Respondentwas doing during this period, the customers would send for most of the workin their own trucks. According to Simmons,Foreman Gaffney had asked Goodwinduring the period of his employment to do work inside the shop such as sweepingand cutting stock when he was not occupied driving the truck and that thelatter had refused.Apparently,this was one of the reasons why Goodwin wasnot recalled.Goodwin denied that any request had been made for him todo work in the shop with which he had not complied.According to Goodwin,when he was not working on the truck he worked in the tool crib.Goodwinalso testified that a considerable time prior to his layoff he had been askedto cut stock when trucking was slow and had complied with this request butthat the man doing this work objected because there wasn't enough work forboth of them.Although Gaffney purported to corroborate Simmonds' testimonyregarding the fact that Goodwin had refused to do other work,the undersignedfound his testimony in this respect unconvincing.From all the testimony onthis point and from his observation of Goodwin's meek demeanor,the under-signed is satisfied that he never refused to do any work to which he had beenassigned.PhilipWozniczka:Wozniczka was employed from June 30, 1944, to March14, 1950.Prior to his layoff most of his work was as a jig bore operator.He also operated a drill press and milling machine.Wozniczka was neveroffered reemployment.According to Simmonds,the Company never had sufficient jig bore work towarrant rehiring Wozniczka.George Schray,who was hired on June 25, didsome jig bore work but also operated a horizontal boring mill on which, ac-cording to Simmonds,Wozniczka had no experience.No one was hired as ajig bore operator after September 1950.When Holmes was rehired on De-cember 14, he did whatever jig bore work there was.Although several drillpress and milling machine operators were hired during September and October,Wozniczka was not offered any of this work because,according to Simmonds,Wozniczka was a toolman receiving$1.45 an hour while this was less skilled,quantity production work, which paid only$1 an hour. Simmonds also testifiedthat the Company was aware that Wozniczka had secured steady employmentat the General Electric Company within a short time after his layoff. 60DECISIONSOF NATIONALLABOR RELATIONS BOARDConclusionIn order to establish a violation of Section 8 (a) (3) of the Act it is neces-sary to find (a) that Respondent knew or suspected the 13 laid-off employees,or some of them, of being members of the Union, and (b) that Respondentdelayed the recall of these men or failed to recall them because of that reason.With respect to knowledge of union membership, the General Counsel arguesthat the Company was aware that all the laid-off men were union membersbecause at the representation hearing in April 1950 the Union was insistingthese men were entitled to vote in the election and that it is unlikely the Unionwould have taken such a position unless the men were union members. Inthe opinion of the undersigned, this argument proves too much.Although itwould be reasonable to assume from the Union's position that a majority ofthe men were union members, it does not necessarily follow thatallof them weremerely because the Union took the same position with respect to all of them-There was no reasonable basis on which the Union could have made any dis-tinction among the men since all of the laid-off men were in substantially thesame position.Either all of them were temporarily laid off and entitled tovote, or none of them were entitled to vote.The Union obviously took a posi-tion out of which it could get the maximum benefit, but it does not follow there-from the Respondent would necessarily assume that all the men were unionmembers.The fact of the matter is that one of the employees, Harold Holmes,was not a union member. As further evidence of the Company's knowledgeof union membership the General Counsel cites Frostholm's testimony that hehad heard about the Union in the plant through the "grapevine," and Corts'testimony that Harvey had informed him someone had been "running informa-tion into the office" about the Union. In the opinion of the undersigned thetestimony cited by the General Counsel fails to establish-Respondent's knowl-edge of union membership as to all the laid-off employees or as to any particularindividuals among them.The General Counsel also cites the charge which theUnion filed on May 17, 1950, as giving Respondent reason to believe that someof the laid-off employees were union members. Although the charge un-doubtedly must have caused Respondent to believe that some of the employeeswere union members, since the charge does not specifically name any of theemployees it can give rise to no inference that Respondent suspected any par-ticular employee of belonging to the Union.The record does, however, establish knowledge of union membership withrespect to some of the laid-off employees.Thus from Corts' talk with Gaffneyabout the Union and Gaffney's tipping him off not to talk about the Union, itis reasonable to assume that Respondent knew or suspected Corts of being aunion member. From Frostholm's letter of February 27, 1950, to Corts, itseems evident that he regarded, him as a leading union supporter.Further evi-dence of Respondent's knowledge of Corts' union activity may be found in Har-vey's statement to Corts in April that he would not have been laid off if he hadnot "monkeyed around with the Union."That Respondent suspected Wozniczkaof being a union member may be inferred from his conversation with Harveyin April 1950 in which the latter chided Wozniczka about "that Union-you andTed Corts and that Union." A similar inference exists in the case of FredGoodwin who testified without contradiction that in a conversation with Gaffney,following the second union meeting on February 1, he told the latter he hadsigned a union card. Although it may be assumed that Respondent alsosuspected a number of the other laid-off employees of being union members, the BEAVER MACHINE & TOOL CO., INC.61record does not establish which particular employees are includable in thiscategory.The more important question, however, is whether considerations of unionmembership did in fact motivate the Respondent in not recalling some of thelaid-offmen or in delaying the recall of others. In support of his contentionthat union membership was a motivating factor the General Counsel cites (a)Respondent's antiunion animus as evidenced by several incidents immediatelypreceding and following the layoffs, and (b) the unconvincing nature of Re-spondent's explanations regarding the recall of some of the laid-off employees.Among the incidents purporting to evidence antiunion animus the General Coun-sel cites Frostholm's letter of February 27,1950,to Corts, a statement by Fore-man Gaffney to Goodwin that the Company would not have a union because"they'd go broke," and Harvey's statement to Corts and Wozniczka in Aprilthat Corts and several others had been laid off because of the Union. Of theincidents cited by the General Counsel the only one which has any significantbearing on Respondent's motives with respect to the laid-off employees is thatinvolving Harvey's statement as to why some of the employees were laid off.Although this statement relates to Respondent's motives in laying off the em-ployees, which is not alleged in the complaint to have been discriminatory, theGeneral Counsel contends that the circumstances surrounding the layoff of em-ployees are relevant as reflecting on Respondent's motives with respect to re-calling them .4Assuming that evidence of antiunion motivation in the layoffprocess is relevant in this proceeding, such motivation cannot, in the opinionof the undersigned, be established by Harvey's statement to Corts and Wozniczka.If that statement has any efficacy in this connection, it is as an admission byRespondent regarding its motive in laying off the 13 employees.However,while as previously indicated Harvey's coercive statements are chargeable toRespondent as violations of Section 8 (a) (1) of the Act, they cannot be ac-cepted as admissions binding on Respondent since he did not occupy such a po-sition of agency with Respondent as to authorize him to make binding admis-sions in its behalf regarding the laid-off employees.46they might wish to accept the so-called temporary work.Although Simmondsexplanations for not recalling the laid-off men, the General Counsel is on some-what sounder ground. In a number of respects Respondent's story, givenmainly through Simmonds, was not convincing. The main reason for not at-tempting to recall most of the laid-off men prior to August was Simmonds' allegedunderstanding that they were employed elsewhere and his desire not to takethem away from steady employment merely to offer them what appeared to betemporary work. It is strange, however, that Simmonds' solicitude for his laid-off employees did not extend to at least discussing with them the possibility thatthey might wish to accept the so-called temporary work.Although Simmondsclaimed to have knowledge that all the men were employed elsewhere, this wasbased in some instances on hearsay. In at least two cases, Ba,gan's and Holmes',Simmonds admitted that he was aware they were out of work when he offeredwork to others which they were qualified to do., Instead he hired learners andInexperienced help, ostensibly to build up a reservoir of manpower, at a time whentrained manpower was permitted to remain idle.Although allegedly unwillingto recall the laid-off men till it was able to offer them steady employment, when44The General Counsel stated at the hearing that although there was a suspicion thatdiscrimination also entered into the layoff of the employees he was unable to prove it andwas therefore not claiming it.-45Restatement,Agency, Sec.286b; 4 Wigmore Sec. 1078. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDGoike asked for assurance of such employment at the time of his recall in August,Respondent was unwilling to give him any such assurance. In the case of Klein,Respondent did not rehire him until after he took the initiative in applying inOctober, although it had in the meantime hired several other employees, includingone it had fired for drinking, to do work he was capable of doing, and had insertedadvertisements in the newspapers and sought referrals from the United StatesEmployment Service.The alleged reason for not recalling him was that theyjust hadn't gotten to his name yet.This explanation was varied with anotherthat they didn't know how long the work was going to last, although Simmondshad previously testified that all employees hired after August were hired withthe expectation of steady employment.Similarly unconvincing was the explana-tion in Scheirer's case that it had not offered him employment sooner because hewas employed by a customer whom Respondent did not wish to antagonize,although when he was later offered employment he was working for the samecustomer.Equally unconvincing was the alternative or concomitant reason fornot recalling him, as well as Maxwell, namely, that it believed that the two hadto work together and that it did Dot have work for both of them before August.Although Respondent's explanations were unconvincing in a number of respectsand give rise to some suspicion as to Respondent's motives, the question ariseswhether they are sufficient to support an affirmative inference that the unionmembership, actual or suspected, was a motivating factor in not recalling or indelaying the recall of the laid-off men.An examination of the contrary evidencereveals a number of circumstances which tend to militate against such a conclu-,sion.Thus, despite its alleged hostility to the Union, Respondent retained in itsemploy at least two employees whom it suspected of being instrumental in bring-ing the Union into the plant.According to Corts' credited testimony, the namesof Robert Schultz and Michael Macko were mentioned by Harvey in his con-versation with Corts during April as being among those whom the Companybelieved to be responsible for starting the Union.."eYet neither Macko nor Schultzwas laid off during the February-March layoffs. Similarly significant is the factthat two of the laid-off union employees, Robert Mydlinski and Thomas Konick,were recalled in April 1950, prior to the filing of any charge in this proceedingand consequentlyante litem motam.Likewise tending to disprove antiunion animus toward the laid-off employeesis the fact that 10 out of theremaining13 named in the complaint were rehiredor offered reemployment by Respondent. Of the former group, 8 were offeredemployment prior to or during August 1950, at a time not too far removed fromthe period of the layoffs."The General Counsel suggests that this action wastaken under impetus of the charge filed against Respondent on May 17. 1950. Itis significant, however, that after the layoff Respondent hired only 2 new em-ployees prior to the filing of the charge.Most of the'hiring subsequent to thelayoff beganin June.Presumably, if it was Respondent's desire to avoid potentialback-pay liability under the 8 (a) (3) charge filed by the Union which motivated itin rehiring the laid-off employees, it would have begun such hiring in June ratherthan waiting until August.Moreover, the attitude which it displayed towardthe laid-off men when it began recalling them evidenceda genuinedesire to putthem back to work rather than merelya pro formadesire to avoid any liability49Kowalski verified the fact that Macko was one of those responsible for his organizingthe plant.47Bagan was offered reinstatement In June 1950;Maxwell and Scheirer were offered rein-statement by identical letters dated July 31, 1950;Golke, Strodel,Rlapetsky,Scherr, andCorte were called or sent post cards during August 1950. BEAVER MACHINE & TOOL CO., INC.63for a violation of the Act.Thus, in the case of Corts, of whose union membershipRespondent was unquestionably aware, Frostholm assured him that there was"plenty of business to keep him busy" and offered him an increase in the ratewhich he had been receiving when he was laid off. In the case of Francis Strodel,Frostholm went out of his way to induce Strodel to return, indicating a willing-ness to meet Strodel's conditions of a wage increase, 2 weeks' paid vacation, anditpaid Labor Day holidayStrodel's expanding of his conditions to includeinsistence on being given back his old bench finally exhausted Frostholm'spatience.Henry Scherr was offered 2 weeks' paid vacation if he would returnbut turned down the offer because he was going to California. Although LeonScheirer had indicated his unwillingness to return in August, Respondent againcalled him in January 1951 and offered him a wage increase to induce him toreturn.It is significant that Harold Holmes, who was reinstated only afterhe made application in December 1950, was not even a union member and, accord-ing to Frostholm's uncontradicted testimony, had expressed his opposition tothe Union during the period it was organizing.Of the men who were never offered reinstatement, there is no evidence thatthe Respondent was aware that Kane was a union, member. Although theevidence discloses that it was aware of Goodwin's union membership, it does notappear that he was particularly active in the Union.Goodwin was not a skilledemployee and after 10 years of employment he was one of Respondent's lowestpaid employees.-Although Respondent could probably have found a place forhim in its organization when business began to improve, it may well have felt thathis past performance did not demonstrate such promise as to warrant his beingrecalledIn any event, there is no affirmative evidence of antiunion motive inhis case.With respect to Wozniczka, he was one of the active union employeesand Respondent undoubtedly knew or suspected him of such activity.However,its reasons for not recalling him were not demonstrably false or unreasonable.It is significant that Corts who was equally active in the Union was offeredreinstatement.It is also not without significance that both Corts and Strodelwhen they were recalled were assured by Frostholm, despite the contrary opinionexpressed by them, that the men's union activity had nothing to do with theirlayoff.Although, as previously indicated, some of Respondent's explanations were notwholly satisfactory and give rise to a certain amount of suspicion, the under-signed is not convinced from the record as a whole that the General Counsel has-established by a fair preponderance of the evidence that the Respondent's failureto recall, or its delay in recalling, any of the laid-off men was motivated by thefact that they were members of the Union. It will accordingly be recommendedthat the complaint be dismissed insofar as it alleges the discriminatory refusalto reinstate the 13 employees named therein.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and such of them as have been found to be unfairlabor practices tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYSince it has been found that the Respondent has engaged in certain unfair laborpractices, the undersigned will recommend that the Respondent cease and desist 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDtherefrom and take certain affirmative action designed to effectuate the policiesof the Act.It has been found that'the Respondent interfered with the administration ofthe Beaver Employees' Club and contributed support thereto. It will thereforebe recommended that the Respondent cease and desist from interfering with orsupporting the Beaver Employees'Club and from recognizing it unless and untilit is certified by the Board. Such action is recommended despite the fact thatthe Club is no longer functioning since Respondent has never officially with-drawn its recognition and because of the possibility that the Club may berevived 46It has also been found that the Respondent has refused to bargain collectivelywith the Union as the exclusive representative of its employees in an appropriateunit.Itwill therefore be reconmended that the Respondent, upon request,bargain collectively with the Union. It has also been found that the Respondentinterfered with,restrained,and coerced its employees.Itwill therefore berecommended that the Respondent cease and desist therefrom. It has furtherbeen found that the General Counsel failed to sustain the burden of proof withrespect to the allegation of the complaint alleging the discriminatory refusalto reinstate 13 employees named therein.It will therefore be recommended thatthe complaint be dismissed as to said allegation.Upon the foregoing findings of fact, and upon the entire record in the case, theundersigned makes the following:--CONCLUSIONS OF LAW1.United Steelworkers of America, C. I. 0., and Beaver Employees' Club arelabor organizations within the meaning of Section2 (5) of the Act.2.By, interfering with and assisting Beaver Employees'Club and by con-tributing support thereto,the Respondent has engaged in unfair labor practiceswithin the meaning of Section 8 (a) (2) of the Act.3.By interfering with, restraining,and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act the Respondent has engaged inunfair labor practices within the meaning of Section 8 (a) (1) of'the Act.4.All production and maintenance employees of the Respondent at its Syra-cuse, New York,plant, exclusive of office and clerical employees and supervisorsas defined in the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) ofthe Act.5.On or about February 2, 1950, and at all times thereafter United Steel-workers of America, C. I. 0., has been the exclusive representative of allemployees in the above unit for the purposes of collective bargaining within themeaning of Section 9(a) of the Act.6.By refusing on or about February 2, 1950,and at all times thereafter tobargain collectively with the United Steelworkers of America, C. I. 0., as theexclusive representative of all of its employees in the aforesaid appropriate unit,the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (5) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.8.The Respondent has not engaged in unfair labor practices within themeaning of Section 8 (a) (3) of the Act by refusing to reinstate Matthew Klein,48Fogel Refrigerator Co ,82 NLRB 1302 BINGHAM-HERBRAND CORPORATION65Leon Scheirer,Norbert A. Goike, Fred Goodwin, Carl Kane, Philip Wozniczka,John Maxwell,John Bagan, Theodore Corts, Harold Holmes, Daniel Kapetsky,Henry Scherr,and Francis Strode'.[Recommended Order omitted from publication in this volume.]BINGHAM-HERBRANDCORPORATION (HERBRANDDIVISION)andINTER-NATIONAL UNION, UNITEDAUTOMOBILE,AIRCRAFT ANDAGRICULTURALIMPLEMENT WORKERS OFAMERICA, LOCALNo.914,CIO, PETITIONER.Case No. 8-RC-1346.November 20, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Charles A. Fleming,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.'3.The Petitioner seeks to add all timekeepers and factory clericalsto the unit of production and maintenance employees which it cur-rently represents 2The Employer contends that its existing contractwith the Petitioner, covering the production and maintenance em-ployees and specifically excluding"clericalworkers," operates as abar to such request.We do not agree. It is apparent that the con-tract does not cover the employees sought to be represented.3Asthe Board has previously held, the express exclusion of certain employees from the coverage of a contract is not equivalent to an agree-ment by the contracting union not to seek to represent such employeesas part of the more comprehensive unit at some future time.4We1The names of the Employer and Petitioner appear in the caption as amended at thehearing2 In 1941, the Petitioner was certified as the bargaining representative of the Employer'sproduction and maintenance employees and since then has continued to represent them.8 Although the established unit does not expressly exclude timekeepers and factory clericalemployees,it appears that the parties regarded the excluded category of "clerical workers"as embracing timekeepers and factory clerical employees.4 Philadelphia Company and Associated Companies,84 NLRB 115;Burd Piston RingCompany,75 NLRB 879.Cf.Briggs Indiana Corporation,63 NLRB 1270.97 NLRB No. 12.